Citation Nr: 1734508	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  07-26 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent disabling for radiculopathy of the left lower extremity from August 4, 2003 to April 14, 2014. 

2.  Entitlement to an initial rating in excess of 20 percent disabling for radiculopathy of the left lower extremity from April 15, 2014  to September 21, 2014 and in excess of 40 percent thereafter.

3. Entitlement to an initial rating in excess of 10 percent disabling for radiculopathy of the right lower extremity from August 4, 2003 to September 21, 2014 and in excess of 20 percent thereafter.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to September 4, 2015.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a higher rating for a psychophysiological musculoskeletal disorder, manifested by low back pain.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO in April 2011.  A transcript of the hearing is of record.

In November 2011, the Board issued a decision that, in part, partially granted the claim of entitlement to an increased rating for a psychophysiological musculoskeletal disorder, manifested by low back pain.  Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's November 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the April 2011 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  A new Board decision was issued in April 2014 to satisfy that request.   
In the April 2014 decision, the Board denied a rating in excess of 40 percent for the service-connected psychophysiological musculoskeletal disorder manifested by low back pain, granted service connection for right lower extremity radiculopathy with an initial 10 percent rating effective August 4, 2003, and granted an initial rating of 20 percent, but no greater, for left lower extremity radiculopathy from August 4, 2003 to the present.  The Board also remanded a claim of entitlement TDIU.  

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2014 order, the Court granted the parties' (the Secretary of VA and the Veteran) Joint Motion for Partial Remand (Joint Motion) and vacated that portion of the Board's decision which denied an initial disability rating in excess of 10 percent for the right lower extremity radiculopathy and remanded the matter to the Board for compliance with the Joint Motion.  The Court did not disturb the Board's denial of a higher rating for left lower extremity radiculopathy or the remand of the TDIU claim.  

In April 2015, the RO improperly assumed jurisdiction of the claim for an increased rating for the right lower extremity radiculopathy and issued a rating decision promulgating the now-vacated Board decision's assignment of an initial 10 percent rating for that disability; the RO also assigned a 20 percent rating for that disability, effective September 22, 2014.  In the April 2015 rating decision, the RO also effectuated the Board's decision assigning a 20 percent rating for left lower extremity radiculopathy from August 4, 2003 to September 21, 2014, and assigned a 40 percent rating, effective September 22, 2014.  In June 2015, the Veteran filed a notice of disagreement (NOD) with the assigned ratings; he subsequently perfected the appeal. 

As discussed further below, the Board does not have jurisdiction over the issue of entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity from August 4, 2003 to April 13, 2014.  The Veteran and his attorney were advised of this lack of jurisdiction in an April 2017 letter.  They were allowed the opportunity to present additional evidence and argument, which they submitted in May 2017.  As explained below, the Board has herein dismissed that claim for lack of jurisdiction.  However, as the Veteran's June 2015 NOD reflects disagreement with the intact portion of the Board's April 2014 decision, the Board construes that NOD as a motion which will be addressed in separate future correspondence.

An August 2016 rating decision granted entitlement to TDIU, effective September 4, 2015.  The Board assumed jurisdiction over this issue in the April 2014 decision as part and parcel of the increased rating claim for the Veteran's back disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As TDIU was not granted for the entire appeal period, the issue of entitlement prior to September 4, 2015 is still before the Board.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


FINDINGS OF FACT

1.  The appeal of the issue of entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy from August 4, 2003 was denied in an unappealed Board decision issued on April 14, 2014.

2.  From April 15, 2014 to September 21, 2014, the Veteran experienced left lower extremity radiculopathy that was productive of no more than moderate incomplete paralysis.  

3.  From September 22, 2014, the Veteran experienced left lower extremity radiculopathy that was productive of no more than moderately severe incomplete paralysis.  

4.  Throughout the period of the claim, the Veteran has experienced right lower extremity radiculopathy that has been productive of no more than moderate incomplete paralysis.  

5.  Prior to September 4, 2015, the Veteran was not unable to obtain or maintain substantially gainful employment due solely to service-connected disabilities.


CONCLUSIONS OF LAW

1.  As the issue was previously subject to a final Board decision, the Board does not have jurisdiction to adjudicate the matter of entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity, prior to April 14, 2014.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.1100 (2016).
 
2.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the left lower extremity from April 15, 2014 to September 21, 2014 and in excess of 40 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

3.  From August 4, 2003 to September 21, 2014, the criteria for an initial rating of 20 percent rating, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016). 

4.  The criteria for an initial rating in excess of 20 percent for radiculopathy of the right lower extremity from September 22, 2014 to the present have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for entitlement to TDIU were not met prior to September 4, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

On April 14, 2014, the Board issued a decision that granted an increased rating of 20 percent for left lower extremity radiculopathy from August 4, 2003 forward and a 10 percent rating for right lower extremity radiculopathy from August 4, 2003 forward.  The Veteran then appealed only the denial of a rating greater than 10 percent for right lower extremity radiculopathy to the Court.  The Veteran explicitly did not appeal the rating assigned to the left lower extremity radiculopathy.  

A Joint Motion was filed in October 2014, which the Court granted that same month.  Neither the Joint Motion nor the Court order addressed the left lower extremity except to indicate that the decision on that issue was to be left undisturbed.  The Court vacated the part of the Board's April 2014 decision that adjudicated the right lower extremity rating issue and remanded only that portion of the appeal to the Board for action consistent with the Joint Motion.  In April 2015, the RO issued a rating decision effectuating the Board's April 2014 decision regarding both the left and right lower extremity radiculopathies.  The Veteran then appealed that decision by filing an NOD in June 2015.   

In March 2016, upon receiving the appeal back from the Court, the Board remanded the issue of entitlement to an increased rating for right lower extremity radiculopathy, including the 20 percent rating assigned to that disability in the April 2015 rating decision, for further development.  In addition, the Board erroneously addressed the issue of entitlement to an initial rating in excess of 20 percent disabling for radiculopathy of the left lower extremity prior to April 14, 2015, which is the date the Board issued a final decision on that issue.  The Board properly noted the Veteran's disagreement with the RO's April 2015 action in regard to the rating assigned for the time period after the Board's decision.  As the Veteran explicitly did not appeal to the Court the portion of the Board's April 2014 decision regarding the rating for the left lower extremity radiculopathy, the Board does not have jurisdiction over that issue, prior to April 14, 2014, and it is dismissed. 

II. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 

The record reflects that all available pertinent treatment records, to include service treatment records and available post-service private and VA treatment records have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased Ratings 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the Veteran working or seeking work.  See 38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).   The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The Veteran's left lower extremity radiculopathy was formerly rated under Diagnostic Codes 8599-8521 for disability of the external popliteal nerve (common peroneal nerve).  With the April 2015 rating decision, the diagnostic code was changed to 8520 for disability of the sciatic nerve and, as that diagnostic code also contemplates the effects of nerve paralysis as well as offers potentially higher ratings, the Board determines that no prejudice to the Veteran resulted from this change.  

Under Diagnostic Code 8520, a 10 percent evaluation is warranted where there is mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is warranted where there is moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is assigned where there is moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent evaluation is assigned for severe incomplete paralysis with marked muscular atrophy.  Complete paralysis where the foot dangles and drops, there is no active movement possible below the knee, and flexion of knee is weakened or (very rarely) lost warrants an 80 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

Pertinent to the rating of neurological conditions, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Note. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  However, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

Analysis: Left lower extremity

The Veteran's left lower extremity radiculopathy is rated as 20 percent disabling from April 15, 2014 to September 21, 2014 and as 40 percent disabling thereafter.  Evidence pertinent to this period includes VA and private treatment records and VA examinations.  

A June 2014 operation report for a lumbar hemilaminectomy and foraminotomy shows that the Veteran had developed a partial left foot drop. In September 2014, the Veteran continued to have tingling in the left foot, but no numbness or weakness.  The clinical examination revealed reduced strength, sensation, and deep tendon reflexes in the left lower extremity.  The straight leg raise was negative on the left.  The physician indicated that the left lower extremity symptoms had improved. 

VA medical records during the period under consideration show that the Veteran had absent reflexes in the left lower extremity, positive straight leg raise on the left, poor left lower extremity flexibility, and decreased sensation in the left lower extremity.  

The July 2015 VA examiner found 2+ deep tendon reflexes at the left knee and ankle, but decreased sensation in the right foot.  Sensation was normal in left thigh, knee, and lower leg.  The left leg exhibited constant pain that was moderate.  There was no intermittent pain, paresthesias, dysesthesias, or numbness noted.   

An August 2015 private neurological evaluation found a positive straight leg raise on the left.  Heel- and toe-walking was abnormal.  Gait was left antalgic, and the Veteran used a cane for weakness.  Strength in the left hip abductor, hip adductor, psoas, extensor hallucis longus, plantar flexion and dorsiflexion was diminished.  Sensation on the left was decreased L4/5 to the knee.  Deep tendon reflexes were 1+ in the left knee and trace in the ankle.  

In light of the above, the Board determines that ratings in excess of the 20 percent assigned prior to September 22, 2014 and the 40 percent assigned thereafter are not supported by the evidence.  The 20 percent rating contemplates the findings of diminished reflexes, strength, and sensation throughout the period prior to September 22, 2014.  It is also consistent with the symptoms which a February 2012 VA examiner assessed as causing mild functional limitation and mild to moderate sensory symptoms.  The Board acknowledges that the Veteran exhibited a partial foot drop prior to his June 2014 surgery, but as that manifestation was not subsequently noted, the Board concludes that it represented a temporary increase in severity during that period prior to September 22, 2014.  As the evidence does not consistently suggest the presence of moderately severe incomplete paralysis, the Board finds that the criteria for a rating in excess of 20 percent are not more closely approximated from April 15, 2014 to September 21, 2014.  

The 40 percent rating assigned from September 22, 2014 contemplates the above symptoms, as well as the constant, moderate, pain reported at that July 2015 VA examination.  However, given the normal sensation and strength found at that examination in July 2015, and the fact that the Veteran does not exhibit muscular atrophy or complete foot drop, the Board finds that a rating in excess of 40 percent is not warranted for that period for left lower extremity radiculopathy.

Analysis: Right Lower Extremity

The Veteran's right lower extremity radiculopathy is currently rated as 10 percent disabling from August 4, 2003 to September 21, 2014 and as 20 percent disabling thereafter.  The documented manifestations of the Veteran's right lower extremity disability are inconsistent across the appeal period.  

Private and VA treatment notes overall found positive straight leg raise on the right side with the ability to lift the leg to no more than 50 degrees.  A December 2005 private treatment record documented muscle strength of 4/5 in the right iliopsoas.  An April 2007 private treatment note reported plantar weakness on the right.  In September 2014, clinical examination revealed normal strength and sensation and decreased deep tendon reflexes in the right lower extremity.  The straight leg raise was negative on the right.

In the right lower extremity, at the December 2004 VA examination, the Veteran exhibited 1+ deep tendon reflexes with good sensation and muscle strength of 5/5.  Reflexes at the June 2007 VA examination were 2+ in the right knee and ankle.

The December 2009 VA examiner found deep tendon reflexes of +1 for the right patella and Achilles reflexes.  There was no atrophy or hypertrophy, and strength testing to gravity and resistance was normal on the right.  Sensation to pin prick and light touch was also normal in the right leg.  

At the July 2010 VA examination, the Veteran had complaints of paresthesias, pain, and weakness, but not dysesthesia.  The examiner found +1 deep tendon reflexes in the right knee and ankle.  There was no atrophy or loss of muscle tone, and strength testing to gravity and resistance was +5/5.  Sensation to light touch was intact on the right.   

The February 2012 VA examiner found diminished reflexes of 1+ at the right knee and ankle.  The examiner found no other deficits in the right lower extremity and reported that there was no degree of paralysis present in any nerve.  Further, the examiner noted that EMG testing of both the right and left lower extremity in August 2007 was normal.   

The July 2015 VA examiner found 2+ deep tendon reflexes at the right knee and ankle, but decreased sensation in the right foot.  Sensation was normal in right thigh, knee, and lower leg.  The right leg exhibited constant pain that was mild.  There was no intermittent pain, paresthesias, dysesthesias, or numbness noted.    

An August 2015 private neurological evaluation found a positive straight leg raise on the right.  Heel- and toe-walking was abnormal.  Strength in the right psoas was 4+/5, but all other strength testing on the right was normal 5/5.  Sensation on the right was decreased L4/5 to the shin.  Deep tendon reflexes were 2+ in the right knee and trace in the ankle.  

In light of the above, the Board determines that the manifestations of the Veteran's right lower extremity radiculopathy more closely approximate a moderate disability warranting a 20 percent rating, but no greater, throughout the appeal period.  The 20 percent rating contemplates the Veteran's sensory complaints of paresthesias, pain, and weakness, and the multiple findings of hypoactive reflexes, of decreased strength in December 2005, and of plantar weakness noted in April 2007.  This rating also considers both the intermittent pain found documented prior to the July 2015 VA examination and the mild, but constant pain, reported at that examination.    

The Board determines that the symptoms do not more closely approximate a rating in excess of 20 percent.  None of the Veteran's symptoms of diminished reflexes, sensation, strength, or weakness were present across the appeal period, and the pain was intermittent prior to the July 2015 examination and constant, but not more severe than mild, at that examination.  Therefore, the Board concludes that a rating in excess of 20 percent is not warranted at any time during the appeal period for right lower extremity radiculopathy.  

Additional Considerations

The Board acknowledges that the Veteran reported some urinary urgency in May 2003, but a July 2003 VA genitourinary consultation determined that the Veteran had a normal urologic examination.  The physician noted that the Veteran's urinary urgency occurred while he was taking Advil for his back pain, but that once the Veteran voluntarily stopped taking the Advil, his urinary urgency stopped.  Additionally, no other treating provider found that the Veteran's right or left lower extremity radiculopathy caused bladder/bowel dysfunction or erectile dysfunction.  Therefore, the Board determines that the Veteran's disability of the left lower extremity is no more than moderate prior to September 22, 2014 and no more than moderately severe from that date forward and that the disability of the right lower extremity is no more than moderate in severity throughout the appeal period. 

The Board has considered the benefit of the doubt doctrine, and applied it as appropriate as reflected by the above analysis.  However, as reflected by the above discussion, the preponderance of the evidence is against ratings higher than those assigned by the RO and the Board.  Therefore, such claims are denied.

IV. TDIU

Legal Criteria

Total disability is considered to exist when there is any impairment in mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability, that is, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16 (a).

"Substantially gainful employment" is not currently defined in VA regulations.  For a veteran to prevail on a claim based on unemployability, the record must reflect some factor which takes the claimant's case outside the norm for such a veteran and not just that the Veteran is unemployed or has difficulty finding employment.  Marginal employment is not substantially gainful employment. 38 C.F.R. § 4.16 (a).  For purposes of 38 C.F.R. § 4.16 (a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  In 2015, this amount was $12,331.00.  See United State Census Bureau, Poverty Thresholds, 2015, available at http://www.census.gov/data/tables/time-series/demo/income-poverty/historical-poverty-thresholds.html.  

A protected work environment such as a family business or sheltered workshop could constitute marginal employment such that entitlement to TDIU would be warranted.  Id. However, consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.    

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.  Individual unemployability must be determined without regard to any non-service connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15; Van Hoose, 4 Vet. App. at 363.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

Analysis: TDIU

Prior to September 4, 2015, the Veteran met the percentage requirements for consideration of a total evaluation under 38 C.F.R. § 4.16 (a).  His service connected disabilities included psychophysiological musculoskeletal disorder and left lower extremity radiculopathy, each rated as 40 percent disabling; right lower extremity radiculopathy, rated as 20 percent disabling; depressive disorder, rated as 10 percent disabling; and appendectomy scar, rated as 0 percent disabling.  With the increase in the rating assigned to his right lower extremity disability above, the Veteran's combined rating was 70 percent prior to September 22, 2014.  His combined rating has been 80 percent since that date. 

Nevertheless, the Board determines that the Veteran was not unable to obtain or maintain substantially gainful employment prior to September 4, 2015.  The effective date assigned for the grant of TDIU was the date the Veteran filed his application for benefits, as well as the date his former employer reported that he had retired.  On his application for TDIU, received in September 2015, the Veteran reported earnings of $34,641.48 for the previous 12 months, which exceeded the poverty threshold for 2015.  His employer indicated that his earnings for the 12 months prior to his last date of employment were $50,550.

The Veteran has contended that he was employed in a protected work environment because his employer was unusually accommodating of his physical limitations and requirements as a result of his service-connected lumbar spine and lower extremity disabilities.  A November 2009 letter from his employer states that, although the Veteran continued to work, his ability to perform some duties had been greatly reduced due to his back pain.  The Veteran also submitted an evaluation by Dr. DBM in March 2015 in which Dr. DBM opined that he was precluded from all types of substantially gainful employment due to his lumbar spine and lower extremity disabilities since 2012.  However, Dr. DBM's rationale for this determination - that the Veteran had been in a protected work environment that allowed him to have an extremely sedentary job (driving around the nursery) with complete freedom to take breaks as needed - contradicts his opinion that the Veteran would be unable to perform sedentary occupation even if he were allowed to take breaks.  Moreover, the Veteran's description of his work activities shows that his work at the nursery was not entirely sedentary.  Additional evidence also supports that the Veteran's position was not sedentary and did not occur in a protected environment.

Specifically, a December 2005 physical therapy evaluation report documented that the Veteran walked at work, but was not on his feet all day and was able to get up and down as needed.  The Veteran stated that he could drive a truck to get to locations instead of walking, if necessary.  In November 2007, the Veteran requested two months of FMLA due to his back, but indicated on the form that he could report back to work on December 3, 2007 (although it is not clear when he actually returned to work).  At an October 2009 VA psychiatric examination, the Veteran indicated that he had lost three months of work in the last year due to his back.  A February 2012 VA examination report indicates that the Veteran had difficulty with prolonged sitting and walking and that he made frequent stops while walking at work and used a cane.  The Veteran also reported difficulty bending, lifting, and carrying greater than 15 pounds.  However, he continued working during that time.  Further, after the Veteran's surgery in June 2014, his physician indicated that he could return to work on October 14, 2014 with work restrictions limiting his lifting to 50 pounds and his walking to 250 yards at one time, as well as his kneeling, bending, and stair climbing to intermittent, not repetitive.  The restrictions were described as temporary.  The clinical examination in September 2014 showed improved back and left lower extremity symptoms.  
 
In Cantrell v. Shulkin, 28 Vet. App. 382, the Court noted that VA had not defined the terms "sheltered" or "protected" work environment.  The Veteran's back and lower extremity disabilities required him to change how he accomplished his work (e.g., driving instead of walking) and his employer to make accommodations for him.  However, the record does not show that these accommodations significantly affected the running of the business or the work of other employees, such that the accommodations were cumbersome or outside the realm of what the employer would do for, or what was made available to, any employee.  In addition, it is not established that these accommodations limited the Veteran's effectiveness at his job.  While the employer adjusted the Veteran's duties, the employer did not indicate that the Veteran was not performing the job for which he was being paid.  The record shows that he was able to maintain full-time employment well above the poverty level.  In light of these facts, the Board determines that the Veteran's employment was not in a sheltered or protected work environment.

Accordingly, the Board finds that the Veteran was not was not unable to obtain or maintain substantially gainful employment due solely to service-connected disability prior to September 4, 2015.  Therefore, the claim is denied.


ORDER

The appeal of the claim of entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity from August 4, 2003 to April 14, 2014 is dismissed.

Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity from April 15, 2014 to September 21, 2014 and in excess of 40 percent thereafter is denied.

Entitlement to a rating of 20 percent, but no higher, for radiculopathy of the right lower extremity from August 4, 2003 to September 21, 2014 is granted. 

Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity from September 22, 2014 is denied. 

Entitlement to TDIU, prior to September 4, 2015, is denied.



______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


